Citation Nr: 0309104	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  01-00 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for endometriosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from October 1981 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO denied entitlement to 
service connection for endometriosis.  

The veteran presented oral testimony at a personal hearing 
before the undersigned Veterans Law Judge in June 2002.  A 
copy of the transcript is in the claims file.


FINDING OF FACT

The probative, competent medical evidence establishes an 
etiologic link between the veteran's endometriosis and 
service.


CONCLUSION OF LAW

Endometriosis was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

Service medical records show that the veteran sought 
treatment on several occasions for menstrual cramps beginning 
in November 1981 when she reported having no previous history 
of cramps.  In October 1988 she complained of cramps.  The 
assessment was severe dysmenorrhea and a history of 
endometriosis.  

In January 1991 the veteran was seen for complaints of 
menstrual cramps.  It was noted that she had a history of 
similar dysmenorrhea complaints and that cramping had begun 
in 1988.  The assessment was "1º dysmenorrhea vs 2º 
(endometriosis etiol?)".  

Outpatient treatment records from a VA Medical Center show 
the veteran was seen in October 1997 for follow-up after an 
ultrasound that revealed a uterine fibroid.  In January 1998 
she had no complaints and the assessment was uterine fibroid 
and menorrhagia.  

Private treatment records from Dr. CF (initials) show the 
veteran was seen in September 1996 for severe menstrual 
cramps that had occurred for several years.  The impression 
was severe dysmenorrhea with nausea and vomiting and rule out 
endometriosis.  She elected to not have any further work-up.  

In November 1998 she presented to Dr. CF with the same 
complaints as in 1996 and requested diagnostic surgery to 
ascertain the reason for severe dysmenorrheal.  A diagnostic 
laparoscopy performed in November 1998 showed a postoperative 
diagnosis of endometriosis, especially of the uterosacral 
ligament, the left greater than the right, and anterior 
peritoneal reflection.  

In reply to a request for records from the RO, in February 
2001 Phenix Regional Hospital sent treatment records that 
show treatment for an unrelated disorder.

The veteran requested a hearing at the RO and subsequently 
elected in April 2001, in writing, to have an informal 
hearing with a local Decision Review Officer (DRO) in lieu of 
a formal hearing.  A written report of an informal conference 
with the DRO in April 2001 shows that the veteran and her 
representative were contacted.  The discussion focused on the 
lack of evidence in the record that linked her condition to 
service.  The veteran was to get records from Phenix Regional 
Hospital as well as a medical opinion and would send them to 
her representative.  



A statement dated in June 2001 from CMC, MD, states that the 
veteran was treated by Dr. CF for severe dysmenorrhea.  She 
had a diagnostic laparoscopy in November 1998 and was found 
to have endometriosis.  

The veteran testified in June 2002 that she first started to 
have symptoms of endometriosis in 1981 in service.  She 
described the frequency and the treatment she received in 
service.  A diagnosis of endometriosis was made in 1991.  
Post-service she continued to have symptoms and in 1996 she 
went to a gynecologist who made a diagnosis of endometriosis 
by laparoscopy.  

The veteran testified that she did not have any medical 
training or medical background.  She further testified that 
she sought treatment for menstrual cramps but was just given 
medication for pain.  Finally in 1991 a doctor stated it was 
either endometriosis or dysmenorrhea.

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in January 2003.  The examiner noted that the 
claims file was reviewed.  The veteran reported that her 
menses were normal until basic training or boot camp.  Her 
symptoms had begun in 1982 approximately one year after 
joining the Army and were treated with pain medication.  In 
her records in 1988, it was documented that she had 
endometriosis.  In 1996, Dr. CF, who was now deceased, did a 
laparoscopic examination and discovered endometriosis.  She 
was on medication to help control the endometriosis.  

An examination was essentially normal except for a breast 
scar for a lumpectomy.  No other significant surgeries were 
noted.  

The pertinent diagnosis was endometriosis controlled with 
prescribed medication.  The examiner stated her professional 
opinion was that the veteran's pelvic condition was service-
connected and secondary to the stresses of the military 
training.  



Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held in Savage v. Gober, 10 Vet. App. 488 (1997), that 
the "continuity of symptomatology" provision of 38 C.F.R. § 
3.303(b) may obviate the need for medical evidence of a nexus 
between present disability and service.  See Savage, 10 Vet. 
App. at 497.




The only proviso is that there be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and his post-service symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent.

The CAVC has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).


Analysis

Preliminary Matter: Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The RO provided the appellant a copy of the 
applicable rating decision and forwarding letter that in 
combination notified him of the basis for the decision 
reached.  The RO also provided the appellant a statement of 
the case and a supplemental statement of the case that 
included a summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  
Although initially the veteran's claim was denied as a well-
grounded claim had not been submitted, more recently the RO 
reviewed the case and denied it on the merits.

The Board notes that the appellant has not been advised of 
the provisions of the VCAA.  In her informal conference with 
the DRO, however, she was informed of the evidence necessary 
to establish entitlement and what information or evidence she 
needed to submit.  

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and has done so.  The RO has secured medical treatment 
records.  

In addition, the Board undertook development under 
regulations promulgated that gave the Board the discretion to 
perform internal development in lieu of remanding the case to 
the agency of original jurisdiction.  See 38 C.F.R. 
§ 19.9(a)(2) (2002).  

The appellant was notified that the Board was developing the 
case and that a medical examination would be scheduled.  She 
reported for the examination and additional evidence was 
received as a result of the development.  

A recent decision, however, by the U.S. Court of Appeals for 
the Federal Circuit (CAFC) invalidated 38 C.F.R. § 19.9(a)(2) 
and 38 C.F.R. § 19.9(a)(2)(ii).  
In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, (Fed. Cir. May 1, 2003), 
the CAFC determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a) as it allows the Board 
to consider additional evidence that was not considered by 
the agency of original jurisdiction.  

In this case, however, the additional evidence obtained by 
the Board contains a medical opinion that provides a nexus 
between endometriosis and service.  As this supports the 
veteran's claim for entitlement to service connection for 
endometriosis and the decision is favorable, the Board finds 
no reason to remand the claim to the agency of original 
jurisdiction for initial review of the additional evidence.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Service Connection

As previously stated, for entitlement to service connection, 
there must be competent medical evidence of a nexus between 
the inservice findings and diagnoses, the post service 
symptoms, and a current diagnosed disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service medical records show complaints of cramps in service 
and endometriosis was diagnosed but a diagnosis of 
endometriosis was not substantiated by laparoscopy.  

Post service the veteran sought treatment for severe 
dysmenorrhea and diagnostic laparoscopy in November 1998 
provided a diagnosis of endometriosis.  

A VA examiner in January 2003, after review of the claim file 
and examination of the veteran, opined that the veteran's 
pelvic condition of endometriosis was secondary to the 
stresses of military training. 

In sum, the veteran suffered severe dysmenorrhea in service 
with menstrual cramping continuing post service.  
Endometriosis has been shown by laparoscopy and a VA 
physician provided a nexus opinion relating the current 
endometriosis disorder to service, thereby warranting 
entitlement to a grant of service connection.  38 C.F.R. § 
3.303(a); Hickson, supra.


ORDER

Entitlement to service connection for endometriosis is 
granted.


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

